IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ULA KAY PEAK,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1719

BAYCARE HEALTH SYSTEM-
MEASE DUNEDIN HOSPITAL
AND COMMERCIAL RISK
MANAGEMENT, INC.,

      Appellees.

_____________________________/

Opinion filed July 25, 2016.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: May 26, 2010.

Bill McCabe, Longwood, Bill Dickey, for Appellant.

Warren K. Sponsler of Sponsler, Bishop, Koren & Hammer, P.A., Tampa, for
Appellees.




PER CURIAM.

      This court having received Appellees’ confession of error, and based on the

Supreme Court of Florida’s recent opinion in Castellanos v. Next Door Co., 41 Fla.
L. Weekly S197 (Fla. April 28, 2016), the order of the Judge of Compensation

Claims is REVERSED and this case is REMANDED for proceedings consistent

with that opinion.

BILBREY, KELSEY, and M.K. THOMAS, JJ. CONCUR.




                                     2